*153ORDER
PER CURIAM.
John Dover (Dover) and John Marek (Marek) (collectively referred to as Appellants) appeal from the trial court’s judgment entered upon the jury’s verdict awarding Dover $2,000 in damages and denying Marek’s claim. Appellants contend the trial court abused its discretion in failing to instruct the jury to disregard misstatements of law and improper arguments made by Automobile Club Inter-Insurance Exchange’s (AAA) counsel during closing arguments.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).